DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nowaczyk et al. (US – 2015/0053518 A1).
As per claim 1, Nowaczyk discloses Shock Absorber with Frequency Dependent Passive Valve comprising:
a housing (410, Fig: 5) defining a fluid cavity (434, Fig: 5);
a spool valve (420, Fig: 5) movably disposed within the housing (Fig: 5);

one or more bleed paths (Attached figure and fig: 5) defined on at least one of the bumper, the spool valve and the housing (Attached figure and fig: 5), the one or more bleed paths fluidly communicating the fluid cavity with the enclosed volume (arrow 500, Fig: 5).

As per claim 12, Nowaczyk discloses Shock Absorber with Frequency Dependent Passive Valve comprising:
a pressure tube (30, Figs: 2, 5);
a piston assembly (32, Fig: 5) disposed within the pressure tube (30, Figs: 2, 5);
a piston rod (34, Fig: 5) projecting out of the pressure tube (Figs: 2, 5), the piston assembly (32) being attached to the piston rod (34) and the piston rod including an axial passageway (146, Fig: 5) that forms an internal bore (fig: 5) extending through a portion of a length of the piston rod (Fig: 5) and acting as a portion of a fluid bypass flow path (arrow 500, Fig: 5); and
a valve assembly (412, Fig: 5) attached to the piston rod (Fig: 5), the valve assembly comprising:
a housing (410, Fig: 5) defining a fluid cavity (434, Fig: 5);
a spool valve (420, Fig: 5) movably disposed within the housing (Fig: 5), wherein the spool valve (420) includes a hole (440, Fig: 5) extending through a 
a bumper (Attached figure and fig: 5) disposed between the housing (410) and the spool valve (420), wherein at least the bumper, the spool valve and the housing together define an enclosed volume (Attached figure and fig: 5); and
one or more bleed paths (Attached figure and fig: 5) defined on at least one of the bumper (Attached figure and fig: 5), the spool valve and the housing (Attached figure and fig: 5), the one or more bleed paths fluidly communicating the fluid cavity with the enclosed volume (arrow 500, Fig: 5).

As per claim 17, Nowaczyk discloses Shock Absorber with Frequency Dependent Passive Valve comprising:
a pressure tube (30, Fig: 2, 5);
a piston assembly (32, Fig: 5) disposed within the pressure tube (30, Figs: 2, 5);
a piston rod (34, Fig: 5) projecting out of the pressure tube (Figs: 2, 5), the piston assembly (32) being attached to the piston rod (34) and the piston rod including an axial passageway (146, Fig: 5) that forms an internal bore (Fig: 5) extending through a portion of a length of the piston rod (Fig: 5) and acting as a portion of a fluid bypass flow path (arrow 500, Fig: 5); and
a valve assembly (412, Fig: 5) attached to the piston rod (Fig: 5), the valve assembly comprising:
a housing (410, Fig: 5) defining a fluid cavity (434, Fig: 5);

a sealing member (Attached figure and fig: 5) disposed within the groove (Attached figure and fig: 5);
a bumper (Attached figure and fig: 5) disposed between the housing (410) and the spool valve (420), wherein the sealing member, the spool valve, the bumper and the housing together define an enclosed volume (Attached figure and fig: 5);
one or more bleed paths (Attached figure and fig: 5) defined on at least one of the bumper (Attached figure and fig: 5), the spool valve and the housing, the one or more bleed paths fluidly communicating the fluid cavity with the enclosed volume (arrow 500, Fig: 5); and
a bypass valve (valve body 426 and spring 432 form a bypass valve assembly, [0031], Fig: 5) including:
a valve seat plate (436, Fig: 5) disposed adjacent to the spool valve (Fig: 5);
an interface (424, Fig: 5) disposed adjacent to the valve seat plate (Fig: 5); and
a spring (432, Fig: 5) biasing the interface against the valve seat plate (Fig: 5).

As per claim 2, Nowaczyk discloses wherein the spool valve (420) defining an annular groove (Attached figure and fig: 5) on an outer surface of the spool valve (Attached figure and fig: 5).
As per claim 3, Nowaczyk discloses a sealing member (Attached figure and fig: 5) is disposed within the groove (Attached figure and fig: 5), and wherein the sealing member, the spool valve, the bumper and the housing together define the enclosed volume (Attached figure and fig: 5).

As per claims 4, 13 and 18, Nowaczyk discloses wherein the bumper comprises an upper surface (Attached figure and fig: 5) abutting the housing and a lower surface (Attached figure and fig: 5) abutting the spool valve.

As per claim 6, Nowaczyk discloses wherein the housing defines an annular shoulder (Attached figure and fig: 5), and wherein the bumper is at least partly received within the annular shoulder (Attached figure and fig: 5).

As per claims 7, 15, 20, Nowaczyk discloses wherein the one or more bleed paths are defined on an inner surface of the housing (Attached figure and fig: 5).

As per claims 8, 16, 21, Nowaczyk discloses wherein the one or more bleed paths are defined on an upper surface of the spool valve (Attached figure and fig: 5).

As per claim 11, Nowaczyk discloses a bypass valve (valve body 426 and spring 432 form a bypass valve assembly, [0031], Fig: 5) including:
a valve seat plate (436, Fig: 5) disposed adjacent to the spool valve (Fig: 5);
an interface (424, Fig: 5) disposed adjacent to the valve seat plate (Fig: 5); and
a spring (432, Fig: 5) biasing the interface against the valve seat plate (Fig: 5).

    PNG
    media_image1.png
    774
    756
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claims 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nowaczyk et al. (US – 2015/0053518 A1).
As per claim 9, Nowaczyk discloses all the claimed invention but fails to explicitly disclose the one or more bleed paths comprises eight bleed paths disposed about at least one of the bumper, the spool valve and the housing. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the one or more bleed paths comprises eight bleed paths disposed about at least one of the bumper, the spool valve and the housing, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. In re Harza, 274 F. 2d 669, 124 USPQ 378 (CCPA 1960), MPEP-2144.04, VI. (B).

As per claim 10, Nowaczyk discloses all the claimed invention but fails to explicitly disclose each of the one or more bleed paths is square, rectangular, round, or V-shaped.
It would have been obvious matter of design choice to make the bleed paths in which the one or more bleed paths is square, rectangular, round, or V-shaped, since applicant has not disclose that the one or more bleed paths is square, rectangular, round, or V-shaped solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with Nowaczyk (prior art) .

Allowable Subject Matter
As per claims 5, 14 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Prior art fails to discloses wherein the one or more bleed paths are defined on at least one of the upper surface and the lower surface of the bumper.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
A: Miller et al. (US – 2002/0108825 A1),
B: Nowaczyk et al. (US – 2015/0247546 A1), and
C: Nowaczyk et al. (US – 2016/0025181 A1).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAN M AUNG whose telephone number is (571)270-5792.  The examiner can normally be reached on 9:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SAN M AUNG/Examiner, Art Unit 3657       

/Robert A. Siconolfi/Supervisory Patent Examiner, Art Unit 3657